Case 1:19-cr-00059-LO Document 188 Filed 03/02/21 Page 1 of 2 PagelD# 1516

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

 

)
UNITED STATES OF AMERICA,
v. )

) Case No. 1:19-cr-00059

DANIEL EVERETTE HALE, Hon. Liam O’Grady

Defendant. ‘
)
ORDER

This matter comes before the Court on Defendant’s Motion for Daubert Hearing and to
Exclude Expert Testimony (Dkt. 154); and on the government’s Motion /n Limine to Allow
Authentication and Admission of Certain Business and Electronic Records (Dkt. 168) and
Supplemental Motion for the same (Dkt. 182), Motion Jn Limine to Admit Certain Trial Exhibits
(Dkt. 170), Motion Jn Limine for Judicial Notice re: Time Zones (Dkt. 174), and Motion to Admit
Summary Charts in Lieu of Admission of the Underlying Summarized Documents (Dkt. 184). The
Court heard oral argument on these motions and held Defendant’s requested Daubert hearing on
February 25, 2021.

In this hearing, the Court GRANTED the government’s Motion to Allow Authentication
and Admission of Certain Business and Electronic Records and the Supplemental Motion for the
same, the Motion to Admit Certain Trial Exhibits, the Motion for Judicial Notice of Time Zones,
and the Motion to Admit Summary Charts. Defendant objected only to the admission of the items
in the “200” series of government exhibits included in the government’s Motion /n Limine to

Admit Certain Trial Exhibits on grounds of relevance. The Court found that these exhibits are
Case 1:19-cr-00059-LO Document 188 Filed 03/02/21 Page 2 of 2 PagelD# 1517

relevant to the valuation of the exfiltrated documents and overruled the objection.

The parties’ positions on the admission of Dr. Eric L. Lang’s testimony concerning the
value of the allegedly stolen materials was taken under advisement. A decision on that matter is
forthcoming.

It is SO ORDERED.

LDA

Marek-2_, 2021 Liam O'Grady
Alexandria, Virginia United States District Judge

 

bo
